Case 1:19-cv-00903-ER Document 17 Filed 06/02/20 Page 1 of 2

           June 2, 2020

           BY ECF
           The Honorable Judge Edgardo Ramos
           United States District Judge
           Thurgood Marshall U.S. Courthouse
           40 Foley Square
           New York, NY 10007
           Courtroom 619


                          Re: American Civil Liberties Union v. United States
                          Department of Health and Human Services, 1:19-civ-
                          00903-ER.

           Dear Judge Ramos:

                  I write respectfully on behalf of both parties in response to this

           motion to adjourn the initial pretrial conference in the above-captioned
           case to June 4, 2020. For the reasons discussed below, the parties seek
           further adjournment of that conference to October 1, 2020, or such other
                                                                        third request
           for an adjournment of the initial pretrial conference.

                  The above-referenced action, filed January 30, 2019, is brought
           by the American Civil Liberties U                 pursuant to the
                                                 , 5 U.S.C. § 552. The ACLU

           release of documents relating to changes to the Title X family planning
           program since November 9, 2016, including but not limited to the
           Notice of Proposed

           (RIN 0937-ZAOO, Dkt. No. HHS-OS-2018-0008). See Ex. A to
           Compl., Doc. 1-1. The ACLU also seeks waiver of fees incurred in the
                                                       s well as costs and
           attorneys fees.


           12, and February 14, 2020 Letter Motion, Doc. 14, since the
           Government filed its Answer in this case on March 2019, the parties
           have been conferring in an effort to negotiate the production of any
           responsive, non-exempt documents pursuant to the FOIA, as well as a
           target date for completion of production of said documents.
          Case 1:19-cv-00903-ER Document 17 Filed 06/02/20 Page 2 of 2



                                 The parties are still in the process of negotiating the production
                                                                                 . As stated in the
                                                                 Government produced responsive
                         documents from an initial search on a rolling basis of one production
                         each month from August 2019 through January 2020. The Government
                         has now performed an additional search in accordance with parameters
                         agreed to by the parties, and is currently determining the page count of
                         the search, which will dictate the production schedule.1

                                  The requested adjournment of the initial case conference to
                         October 1, 2020 will allow the parties sufficient time to determine
                         whether further litigation is necessary and, if so, what steps must be
                         taken. On the one hand, the
                         documents and agreement to continue timely producing materials
                                                                                   may dispose of
                         the substance of this action. But in the event that the parties are unable
                         to reach an agreement on a production schedule and deadline for the
                         production of additional responsive documents, or if the Government
                         fails to timely produce responsive documents pursuant to further
                         agreements reached following negotiations, or timely produces
                         documents but makes redactions or withholdings disputed by the
                         ACLU, or the parties are unable to reach an agreement on attorneys
                         fees and costs, the parties will be in a position to schedule dates for
                         production or motion practice, as appropriate, with the Court at an initial
                         pretrial conference.

                                The parties thank the Court for its consideration of this matter.


                                                             Respectfully




                                                             Meagan Burrows
                                                             American Civil Liberties Union
                                                             Reproductive Freedom Project
                                                             125 Broad Street, 18th Floor
                                                             New York, NY 10004



1
  In negotiating the parameters of this search with Plaintiff, the Government also reserved the
right to propose changes to the parameters of the search depending on the volume of results.
                                                  2
